*249Affirmed by unpublished PER CURIAM opinion. - ■
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Terry Douglas Campbell áppeals the district court’s orders accepting the recommendations of the magistrate judge and denying relief on his 42 U.S.C. § 1983 (2012) complaint and the court’s order affirming the magistrate judge’s denial of Campbell’s motions to compel discovery. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Campbell v. Hammett, No. 7:13-cv-01701-BHH (D.S.C. Feb. 26, 2014; Mar. 302015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.